                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


CHADRICK VASHON PRAY,

                 Plaintiff,

v.                                          Case No. 3:16-cv-180-J-34JBT

NURSE POLLARD,
et al.,
                 Defendants.


                                  ORDER

                                I. Status

     Plaintiff Chadrick Vashon Pray, an inmate of the Florida penal

system, initiated this action on February 24, 2016, by filing a

Civil Rights Complaint (Complaint; Doc. 1) pursuant to 42 U.S.C. §

1983. He filed an Amended Complaint (Doc. 11) on May 16, 2016, a

Second Amended Complaint (Doc. 20) on September 29, 2016, and a

Third Amended Complaint (TAC; Doc. 30) on March 27, 2017. In the

TAC, Pray names the following Defendants: (1) Olugbenga Adeleke

Ogunsanwo;1   (2)   Nurse   Pollard,   a   licensed   practical   nurse   at

Florida State Prison (FSP); (3) Nurse D. Varghese, an advanced

registered nurse practitioner at FSP; and (4) John Does 1 through

5. He asserts that Defendants Pollard and Varghese denied him pain

medication (Lortab) that Dr. Contarini, M.D., prescribed for him




     1
       The Court granted Ogunsanwo's Motion to Dismiss (Doc. 36),
and dismissed him from the action on March 6, 2018. See Order (Doc.
57).
after   the   removal   of   a   lipoma   on   August   2,   2016.   He   seeks

declaratory relief and monetary damages.

     This matter is before the Court on Defendants Nurse Pollard

and Nurse Varghese's Motion to Dismiss Third Amended Complaint With

Prejudice (Motion; Doc. 74), filed August 21, 2018, with exhibits

(Def. Ex.). The Court advised Pray that granting a motion to

dismiss would be an adjudication of the case that could foreclose

subsequent litigation on the matter, and gave him an opportunity to

respond. See Orders (Doc. 34, 70, 75, 83). Plaintiff filed his

response in opposition to the Motion. See Plaintiff's Response to

Court Order to Show Cause and Motion in Response to Defendants

Pollard and Varghese's Motion to Dismiss (Response; Doc. 84).

Defendants' Motion is ripe for review.

                    II. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while


                                      2
"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is


                                   3
plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x

837, 839 (11th Cir. 2011)2 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).




     2
       "Although an unpublished opinion is not binding    . . . , it
is persuasive authority." United States v. Futrell, 209   F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.    R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not    considered
binding precedent, but they may be cited as               persuasive
authority.").

                                4
                   III. Third Amended Complaint3

      Pray asserts that, on August 2, 2016, Dr. Contarini removed a

lipoma from his neck and prescribed Lortab for post-surgical pain.

See TAC at 10-11, ¶¶ 57, 58. He states that Defendants Pollard and

Varghese interfered with Dr. Contarini's prescribed treatment. See

id. at 11, ¶ 59. He alleges:

           On August 2, 2016 Defendant Pollard and
           Defendant Var[g]hese intentionally denied and
           interfered with prescribed treatment of pain
           medication, i.e. "Lortab," b[y] discontinuing
           the medication and never providing it to [him]
           as prescribed by Dr. Contarini, M.D.

Id.

                   IV. Summary of the Arguments

      In the Motion, Defendants Pollard and Varghese assert that the

Court should dismiss the case with prejudice because: (1) Pray

failed to disclose prior lawsuits that were dismissed on the

grounds that they were frivolous, malicious, or failed to state a

claim upon which relief may be granted, see Motion at 3, 5-6, and

(2) Pray seeks to circumvent the three-strikes provision of the


      3
       The TAC is the operative pleading. In considering a motion
to dismiss, the Court must accept all factual allegations in the
TAC as true, consider the allegations in the light most favorable
to the plaintiff, and accept all reasonable inferences that can be
drawn from such allegations. Miljkovic v. Shafritz and Dinkin,
P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations and
citations omitted). As such, the recited facts are drawn from the
TAC and may differ from those that ultimately can be proved.
Additionally, because this matter is before the Court on a motion
to dismiss filed by Pollard and Varghese, the Court's recitation of
the facts will focus on Pray's allegations as to these Defendants.


                                 5
Prison Litigation Reform Act (PLRA), and therefore is barred from

bringing the instant lawsuit under 28 U.S.C. § 1915(g), see id. at

7. Defendants also state that (1) Pray failed to exhaust his

administrative remedies, as required by the PLRA, before filing the

instant 42 U.S.C. § 1983 lawsuit, see id. at 7-9; (2) Pray's

assertions against them do not constitute deliberate indifference

to a serious medical need, see id. at 9-10; (3) Defendants are

entitled to qualified immunity, see id. at 10-11; (4) the Eleventh

Amendment bars Pray's claims for monetary damages against them in

their official capacities, see id. at 11; and (5) Pray fails to

assert that he suffered any physical injuries as a result of

Defendants' acts and/or omissions, see id. at 11-12.

     In response to Defendants' Motion, Pray maintains that (1) he

did not have three strikes against him at the time he filed his

Complaint, see Response at 2; (2) he is "without knowledge" as to

Defendants'   exhaustion   argument,   and   therefore   denies   the

assertion, id.; (3) he sufficiently states an Eighth Amendment

claim of deliberate indifference to a serious medical need, see

id.; (4) Defendants are not entitled to qualified immunity, see id.

at 3; (5) the Eleventh Amendment does not bar his claims against

the Defendants in their individual capacities, see id.; and (6)

Defendants' discontinuation of pain medication caused an infection

which he can prove if permitted to engage in adequate discovery,




                                 6
see   id.   at   4.    As   such,   Pray       requests   that   the   Court   deny

Defendants' Motion. See id.

                                V. Discussion

                      A. PLRA's Three Strikes Provision

        The PLRA amended 28 U.S.C. § 1915 by adding the following

subsection:

                   (g) In no event shall a prisoner bring a
             civil action or appeal a judgment in a civil
             action or proceeding under this section if the
             prisoner has, on 3 or more prior occasions,
             while    incarcerated  or  detained   in   any
             facility, brought an action or appeal in a
             court of the United States that was dismissed
             on the grounds that it is frivolous,
             malicious, or fails to state a claim upon
             which relief may be granted, unless the
             prisoner is under imminent danger of serious
             physical injury.

28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the

"three strikes" provision, requires this Court to consider prisoner

actions dismissed before, as well as after, the enactment of the

PLRA.

        Defendants assert that Pray failed to disclose prior lawsuits

or appeals in federal court that were dismissed as frivolous,

malicious, or for failure to state a claim upon which relief may be

granted. See Motion at 3. Pray maintains that he was not a three-

strikes litigant when he initiated the lawsuit on February 24,

2016. See Response at 2. In the TAC, Pray acknowledges that he

initiated other lawsuits in federal court dealing with the same or

similar facts involved in this action or otherwise relating to his

                                           7
imprisonment or conditions of confinement. See      TAC at 2. He

maintains that he does not know whether any of the prior federal

lawsuits or appeals are qualifying dismissals under § 1915(g). See

id. at 2-3.

     The Court takes judicial notice of filings previously brought

by Pray in a court of the United States that were dismissed on the

grounds that they were frivolous, malicious, or failed to state a

claim upon which relief may be granted: (1) 2:09-cv-14403 (Southern

District of Florida; dismissed for failure to state a claim on

January 28, 2010), and (2) 0:10-cv-10991 (United States Court of

Appeals for the Eleventh Circuit; dismissed the appeal as frivolous

on July 21, 2010). See Motion at 3; Def. Ex. A. Defendants also

maintain that case number 3:17-cv-65-25MCR is a prior qualifying

dismissal. See Motion at 3. However, the Court dismissed that case

on January 25, 2017, well after Pray initiated this lawsuit on

February 24, 2016. Moreover, Defendants' reliance on the Southern

District Court's dismissal,4 see id. at 4, 7, is misplaced because

that case was dismissed on June 26, 2018, also well after Pray



     4
       In June 2018, the Southern District Court determined that
Pray had three prior qualifying dismissals, and that his
allegations did not warrant the imminent danger exception to
dismissal, and therefore, dismissed the case under 28 U.S.C. §
1915(g). See Def. Ex. A, case no. 0:18-cv-61228. The Court stated
that he is barred from proceeding in forma pauperis in federal
court under 28 U.S.C. § 1915(g) unless he can show that he was
under imminent danger of serious physical injury at the time he
filed his complaint. See id.


                                8
initiated this lawsuit. Given the record, Defendants' Motion is due

to be denied because they have shown neither an abuse of the

judicial process nor the requisite showing under 28 U.S.C. §

1915(g).

              B. Exhaustion of Administrative Remedies

                       1. Exhaustion under the PLRA

       Exhaustion of available administrative remedies is required

before a 42 U.S.C. § 1983 action with respect to prison conditions

may   be   initiated     by   a   prisoner.   See   42   U.S.C.    §    1997e(a).

Nevertheless, a prisoner such as Pray is not required to plead

exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead,

the United States Supreme Court has recognized "failure to exhaust

is    an   affirmative    defense    under    the   PLRA[.]"      Id.    Notably,

exhaustion of available administrative remedies is "a precondition

to an adjudication on the merits" and is mandatory under the PLRA.

Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008); Jones, 549

U.S. at 211; Woodford v. Ngo, 548 U.S. 81, 85 (2006) ("Exhaustion

is no longer left to the discretion of the district court, but is

mandatory.") (citation omitted). Not only is there an exhaustion

requirement, "the PLRA exhaustion requirement requires proper

exhaustion." Woodford, 548 U.S. at 93.

                  Because   exhaustion   requirements   are
             designed to deal with parties who do not want
             to exhaust, administrative law creates an
             incentive for these parties to do what they
             would otherwise prefer not to do, namely, to
             give the agency a fair and full opportunity to

                                        9
            adjudicate their claims. Administrative law
            does this by requiring proper exhaustion of
            administrative remedies, which "means using
            all steps that the agency holds out, and doing
            so properly (so that the agency addresses the
            issues on the merits)." Pozo,[5] 286 F.3d, at
            1024. . . .

Woodford,    548   U.S.   at   90.   And,   "[p]roper   exhaustion   demands

compliance with an agency's deadlines and other critical procedural

rules . . . ." Id. As such, the United States Supreme Court has

emphasized:

                 Courts may not engraft an unwritten
            "special circumstances" exception onto the
            PLRA's exhaustion requirement. The only limit
            to § 1997e(a)'s mandate is the one baked into
            its text: An inmate need exhaust only such
            administrative remedies as are "available."

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

     The determination of whether an inmate exhausted his available

administrative remedies prior to filing a cause of action in

federal court is a matter of abatement and should be raised in a

motion to dismiss. Bryant, 530 F.3d at 1374. The Eleventh Circuit

has explained the two-step process that the Court must employ when

examining the issue of exhaustion of administrative remedies.

                 After a prisoner has exhausted the
            grievance procedures, he may file suit under §
            1983. In response to a prisoner suit,
            defendants may bring a motion to dismiss and
            raise as a defense the prisoner's failure to
            exhaust these administrative remedies. See




     5
         Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).

                                      10
            Turner, 541 F.3d at 1081.[6] In Turner v.
            Burnside we established a two-step process for
            resolving motions to dismiss prisoner lawsuits
            for failure to exhaust. 541 F.3d at 1082.
            First, district courts look to the factual
            allegations in the motion to dismiss and those
            in the prisoner's response and accept the
            prisoner's view of the facts as true. The
            court should dismiss if the facts as stated by
            the prisoner show a failure to exhaust. Id.
            Second, if dismissal is not warranted on the
            prisoner's view of the facts, the court makes
            specific findings to resolve disputes of fact,
            and should dismiss if, based on those
            findings, defendants have shown a failure to
            exhaust. Id. at 1082–83; see also id. at 1082
            (explaining that defendants bear the burden of
            showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th

Cir. 2015); see Pavao v. Sims, 679 F. App'x 819, 823-24 (11th Cir.

2017) (per curiam).

    2. Exhaustion under Florida's Prison Grievance Procedure

     The Florida Department of Corrections (FDOC) provides an

internal grievance procedure for its inmates. See FLA. ADMIN. CODE

r. 33-103.001 through 33-103.018. Generally, to properly exhaust

administrative remedies, a prisoner must complete a three-step

sequential process. First, an inmate must submit an informal

grievance to a designated staff member at the institutional level.

See FLA. ADMIN. CODE r. 33-103.005. If the issue is not resolved,

the inmate must submit a formal grievance at the institutional

level. See FLA. ADMIN. CODE r. 33-103.006. If the matter is not



     6
         Turner v. Burnside, 541 F.3d 1077 (11th Cir. 2008).

                                 11
resolved at the institutional level, the inmate must file an appeal

to the Office of the Secretary of the FDOC. See FLA. ADMIN. CODE r.

33-103.007.

      However, under specified circumstances, an inmate can bypass

the informal-grievance stage and start with a formal grievance at

the institutional level. See FLA. ADMIN. CODE r. 33-103.005(1); 33-

103.006(3). Or, an inmate can completely bypass the institutional

level and proceed directly to the Office of the Secretary of the

FDOC by filing a "direct grievance." See FLA. ADMIN. CODE r.

33-103.007(6). Emergency grievances and grievances of reprisal are

types of "direct grievances" that may be filed with the Office of

the Secretary. See FLA. ADMIN. CODE r. 33-103.007(6)(a). In a

direct grievance to the Secretary, the inmate "must clearly state

the   reason   for   not   initially    bringing   the   complaint   to   the

attention of institutional staff and by-passing the informal and

formal grievance steps of the institution or facility . . . ." FLA.

ADMIN. CODE r. 33-103.007(6)(a)2. If the Secretary determines that

the grievance does not qualify as one of the types of direct

grievances described in the rule, the grievance must be returned to

the inmate, stating the reasons for its return and advising the

inmate to resubmit the grievance at the appropriate level. See FLA.

ADMIN. CODE r. 33-103.007(6)(d). If the grievance is returned to

the   institution    or    facility    for   further   investigation   or   a

response, the inmate may, after receiving the response, re-file


                                       12
with the Secretary if he is not satisfied with the response. See

FLA. ADMIN. CODE r. 33-103.007(7).

     Florida Administrative Code Rule 33-103.011 provides time

frames for submission of grievances. Generally, the following time

limits are applicable. Informal grievances must be received within

twenty days from the date on which the incident or action that is

the subject of the grievance occurred. See FLA. ADMIN. CODE r. 33-

103.011(1)(a). Formal grievances must be received no later than

fifteen   days   from   the   date   of    the   response   to   the   informal

grievance. See FLA. ADMIN. CODE r. 33-103.011(1)(b). Similarly,

grievance appeals to the Office of the Secretary must be received

within fifteen days from the date the response to the formal

grievance is returned to the inmate. See FLA. ADMIN. CODE r.

33-103.011(1)(c). Additionally, Rule 33-103.011(4) provides:

                The   time   limit   for  responding   to
           grievances and appeals may be extended for a
           reasonable period agreeable to both parties if
           the extension is agreed to in writing by the
           inmate. Unless the grievant has agreed in
           writing to an extension, expiration of a time
           limit at any step in the process shall entitle
           the complainant to proceed to the next step of
           the grievance process. If this occurs, the
           complainant must clearly indicate this fact
           when filing at the next step. If the inmate
           does not agree to an extension of time at the
           central office level of review, he shall be
           entitled to proceed with judicial remedies as
           he would have exhausted his administrative
           remedies. The Bureau of Policy Management and
           Inmate Appeals will nevertheless ensure that
           the grievance is investigated and responded to
           even though an extension has not been agreed
           to by the inmate.

                                      13
FLA. ADMIN. CODE r. 33-103.011(4).

     According to Rule 33-103.014, an informal grievance, formal

grievance, direct grievance, or grievance appeal "may be returned

to the inmate without further processing if, following a review of

the grievance, one or more ... conditions are found to exist." FLA.

ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated list

as "the only reasons for returning a grievance without a response

on the merits." See FLA. ADMIN. CODE r. 33-103.014(1)(a)-(x). Some

of the reasons for returning a grievance are as follows: the

grievance "addresses more than one issue or complaint" or "is so

broad, general or vague in nature that it cannot be clearly

investigated, evaluated, and responded to" or "is not written

legibly and cannot be clearly understood" or is a supplement to a

previously-submitted grievance that has been accepted for review;

and the inmate "did not provide a valid reason for by-passing the

previous levels of review as required or the reason provided is not

acceptable," or "used more than two (2) additional narrative

pages." See FLA. ADMIN. CODE r. 33-103.014(1)(a), (b), (c), (f),

(q), (t).

                   3. Pray's Exhaustion Efforts

     Defendants   maintain   that    Pray   failed   to   exhaust   his

administrative remedies, as required by the PLRA, before filing the

42 U.S.C. § 1983 lawsuit. See Motion at 7-9. In support of this

contention, they submit Pray's grievances for the relevant time


                                14
period, see Def. Ex. B, and assert that Pray failed to submit any

grievances relating to the medical condition at issue (the lipoma),

or the lack of post-surgical pain medication, see Motion at 8. They

also state that he neither submitted grievances addressed to them

nor identified them in any grievances. See id. at 9. In response to

Defendants'    Motion,   Pray   simply   states   that   he   is   "without

knowledge" as to Defendants' exhaustion argument, and therefore

denies their assertions. See Response at 2.

     As to the initial step in the two-part process for deciding

motions to dismiss for failure to exhaust under the PLRA, the

Eleventh Circuit has instructed:

            District courts first should compare the
            factual allegations in the motion to dismiss
            and those in the prisoner's response and,
            where there is a conflict, accept the
            prisoner's view of the facts as true. "The
            court should dismiss if the facts as stated by
            the prisoner show a failure to exhaust." Id.[7]

Pavao, 679 F. App'x at 823-24. Here, accepting Pray's view of the

facts as true, a dismissal is warranted. In the TAC, Pray describes

multiple grievances spanning from June 2014 through July 2016. See

TAC at 8-10. Notably, Pray's litany ends with the FDOC Central

Office's return of his appeal on July 26, 2016. See id. at 10. Pray

failed to exhaust the prison's available administrative remedies as

to his claims against Defendants Pollard and Varghese which he

asserts began no earlier than August 2, 2016. See id. at 11.


     7
         Whatley, 802 F.3d at 1209.

                                   15
Indeed, Pray failed to submit any grievances related to his

assertion   that   Pollard   and   Varghese   discontinued   the   pain

medication on August 2, 2016, after Dr. Contarini's removal of the

lipoma. See Def. Ex. B; see also TAC at 8-11. As such, Defendants'

Motion as to Plaintiff's claims against them for failure to exhaust

is due to be granted.8



                             C. John Does

     For over nine months, the Court directed Pray to identify

Defendants John Does 1-5. See Orders (Docs. 58, 70, 75). Most

recently, the Court directed Pray to file a notice by December 20,

2018, with information for service of process on Does 1-5, or,

alternatively, file a motion to voluntarily dismiss them. See Order

(Doc. 82), filed November 7, 2018, at 4, ¶3. As of the date of this

Order, Pray has not responded to the Court's November 7, 2018

Order. Therefore, the Court finds it appropriate at this time to

dismiss Does 1-5 for Pray's failure to prosecute the case against

them. Alternatively, due to Pray's failure to exhaust the prison's

administrative remedies, the Court could dismiss the case against



     8
       Defendants also assert that Pray fails to state a claim upon
which relief may be granted, and they are entitled to qualified and
Eleventh Amendment immunities. See Motion at 9-11. Notably,
exhaustion of available administrative remedies is "a precondition
to an adjudication on the merits" and is mandatory under the PLRA.
Bryant, 530 F.3d at 1374. Therefore, the Court will not address
Defendants' other arguments since Pray's claims against them are
due to be dismissed for Pray's failure to exhaust.

                                   16
them on that basis as well. Nevertheless, in an abundance of

caution, the Court will dismiss the case against them without

prejudice.

        Therefore, it is now

        ORDERED:

        1.   Defendants Pollard and Varghese's Motion to Dismiss (Doc.

74) is PARTIALLY GRANTED as to Pray's claims against them for his

failure to exhaust. Otherwise, the Motion is DENIED. The Clerk must

terminate Defendants Pollard and Varghese as Defendants.

        2.   Defendants John Does 1 through 5 are DISMISSED without

prejudice for Plaintiff's failure to prosecute the case against

them.

        3.   The Clerk shall terminate any pending motions and close

the case.

        DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

January, 2019.




                                   17
sc 1/2
c:
Chadrick Vashon Pray, FDOC #777541
Counsel of Record




                               18
